Citation Nr: 1541301	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-28 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to August 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2011, the Veteran testified at a videoconference hearing at the RO before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

The case was previously before the Board in February 2013, when it was remanded for retrieval of records from the Social Security Administration (SSA).  Based on a comprehensive review of the record, the Board finds substantial compliance with the February 2013 remand orders.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  SSA has informed VA that the requested records were destroyed and no longer available.  However, VA has obtained additional medical records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matter of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied reopening of the claim of entitlement to service connection for a low back disorder in a January 1991 rating decision; the Veteran was notified of this decision that same month, but did not appeal the decision nor submit any pertinent evidence within the appeal period. 

2.  Evidence received since the January 1991 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim for service connection for a low back disorder, and raises the reasonable possibility of substantiating the claim for service connection.


CONCLUSIONS OF LAW

1.  The January 1991 RO rating decision that denied the Veteran's claim of service connection for a low back disorder is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received since the January 1991 rating decision that denied the reopening of the claim for service connection for a low back disorder is new and material, and the claim for service connection is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  This is so because the Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for a low back disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2015).  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the claim of entitlement to service connection for a back injury was originally denied by the RO in an August 1958 rating decision.  The RO determined that the claimed back injury was not shown by the evidence of record.  The Veteran did not appeal the RO decision and did not submit any pertinent evidence within the appeal period.  There is also no indication that additional evidence was received between August 1958 and August 1959, which would have necessitated a reconsideration of the issue on appeal.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the August 1958 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Thereafter, the RO denied the reopening of the claim for service connection for a low back disorder in a January 1991 rating decision.  The Veteran did not appeal the RO decision and did not submit any pertinent evidence within the appeal period.  There is also no indication that additional evidence was received between January 1991 and January 1992, which would have necessitated a reconsideration of the issue on appeal.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the January 1991 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In April 2006, the Veteran sought to reopen the claim of entitlement to service connection for a low back disorder.  In an April 2006 rating decision, the RO found no new and material evidence had been submitted to reopen the Veteran's claim.  Thereafter, the Veteran submitted additional evidence pertinent to his claim in February 2007.  This appeal arises from the RO's March 2007 rating decision that found no new and material evidence had been submitted to reopen the Veteran's claim.

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues going to the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

At the time of the January 1991 rating decision, there was no medical opinion with respect to a nexus between the Veteran's claimed low back disorder and a fall injury during service.  The evidence obtained since the January 1991 rating decision includes VA treatment records dated in 1975 and 1977, which tend to relate current complaints of back pain to the in-service injury.  

The Board concludes that the evidence received since the January 1991 rating decision is new because it was not before the RO when it denied service connection at that time.  This evidence is material, as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, i.e., the existence of a causal relationship between the Veteran's low back disorder and his documented in-service injury.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim of entitlement to service connection for a low back disorder is reopened.


ORDER

New and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for a low back disorder is granted, to that extent only.


REMAND

A review of the record reveals that further development on the matter of entitlement to service connection for a low back disorder is warranted.

Service treatment records confirm that the Veteran incurred a back injury when he fell from a telephone pole during service.  The Veteran has reported continuous complaints of low back pain since his in-service injury.  Post-service private and VA treatment records dated in 1975, 1977, and 1980 clearly discussed the Veteran's current complaints of back pain in relation to his documented in-service injury.  In an April 2011 VA examination report, the examiner diagnosed degenerative arthritis of the lumbar spine, opining that the Veteran's current back condition was less likely than not caused by or a result of a fall from a pole while on active duty. 

While the April 2011 VA examination report contained a negative etiology opinion, the examiner did not provide rationale, or account for treatment records linking the Veteran's back pain to service.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Under these circumstances, the Board will not proceed with final adjudication of the claim until a competent VA medical examination and opinion are provided, in order to clarify the nature and etiology of the Veteran's claimed low back disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  The Veteran must be afforded a VA examination to determine whether any diagnosed low back disorder found is related to the documented fall injury during service.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record, in the form of the claims files and all pertinent electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner must provide a diagnosis of all low back disorders found by the current examination or shown by the previous evidence of record.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements related to continuity of symptomatology, the examiner must state whether any currently diagnosed or previously shown low back disorder is related to the Veteran's military service, including the fall injury documented therein.  The examiner must comment on the private and VA treatment records from the 1970s and 1980s showing a link between current back complaints and the injury during service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the record demonstrating any notice that was sent was returned as undeliverable.

3.  The medical examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

4.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claim of entitlement to service connection for a low back disorder must be readjudicated with consideration of all evidence obtained since the issuance of the May 2015 SSOC.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a SSOC.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


